Title: To Thomas Jefferson from Edmund Bacon, 21 December 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir.
                     Monticello. Decr. 21st. 08—
                  
                  Davy sets out this morning. inclosed is Mr. Nathaniel H Hooe’s letter respecting the run away. I send it on to you that you may no in what maner to poceed. I paid no expence about nothing that Conserned the fellow. he is at present heare at work with the other hands but he is not worth neare as much for a labourer as either of the other hands as he is a Negroe of a bad disposition. However if you wish to keep up the same quantity of hands the next yeare as we have at present and you Conclude to keep the other Hirelings I should think it would be as well to keep Gabril with the rest as his master offers to let us have him upon the turms that if he should leave us againe that he will loose the time and not us as he only wishes to be paid for what time he labours. this is the message he sent me by the man who braught Gabril home.
                  We have about 125 f of the stone wall of the Garden filled and are going on fast as possable (I have up two beefs fattening for you) Gabril Left us the 18th day July and was sent home 18th Decr.
                  I am Sir your Ob St.
                  
                     E Bacon
                     
                  
               